The plaintiff seeks recovery in tort for the conversion of personal property alleged to have been owned by him. The court rendered judgment against him upon the ground that at the time the alleged acts of wrongdoing were committed, the ownership of the property was in a third party. From the facts recited in the finding the conclusion necessarily follows that the title to the property and possession thereof had passed out of the plaintiff. There was a contract of sale and purchase of it between the plaintiff and Gillespie Bros.  Company, and a delivery to the defendant as the latter's vendee, made and intended to be made in execution of such contract. Sale of Goods Act, Public Acts of 1907, Chap. 212, § 18. Delivery to the defendant was, under the circumstances detailed in the finding, a delivery to Gillespie Bros. 
Company, under the contract. Whether or not, under those circumstances, the title to the property was thereafter in Gillespie Bros.  Company, or in the defendant, is altogether immaterial. It is sufficient that the plaintiff had parted with it. Neither does it matter that the contract of sale by its terms made payment of the purchase price a condition precedent to a consummation of the sale by a delivery of the property. That condition could be waived, and upon the finding was waived. *Page 192 
The plaintiff, however, contends that the finding, in so far as it concerns the fact of delivery and the intent with which the defendant was admitted into possession, should not be accepted at its face value, for the reason that it is inconsistent with one of the paragraphs of the plaintiff's draft-finding marked "Proven," and upon the evidence should be corrected so as to conform to what there appears and in such manner as to negative a delivery to the defendant in performance of the contract of sale made with Gillespie Bros.  Company. An examination of the two findings said to be inconsistent, and apparently not in harmony, makes it reasonably clear that the paragraph of the draft-finding relied upon was marked "Proven," either inadvertently or through a misunderstanding of its apparent purport, and that the finding proper states the court's real conclusion and the one intended by it to be expressed. Closely related paragraphs of the draft-finding endorsed "Not proven," as well as the general tenor of the finding itself and its ultimate conclusion upon which the judgment was founded, leave little doubt upon that point.
That the evidence justified the court in finding as it did in its finding proper, and that, therefore, we are not at liberty to disturb it, there can be no doubt.
A perusal of the record leads to the conclusion that the plaintiff may have a right of action of some sort against somebody; but that he has one against the defendant founded, as this is, upon its tortious wrongdoing in the conversion of the plaintiff's property, is not disclosed.
   There is no error.
In this opinion the other judges concurred.